                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                        SCOTT JOHNSON,
                                   5                                                        Case No. 18-cv-02744-EJD
                                                       Plaintiff,
                                   6                                                        ORDER TO SHOW CAUSE RE
                                                v.                                          SETTLEMENT
                                   7
                                        G6 HOSPITALITY PROPERTY LLC, et al.,                Re: Dkt. No. 45
                                   8
                                                       Defendants.
                                   9

                                  10          The Mediator, having filed a Certification of ADR Session certifying case settled and

                                  11   mediation complete on October 29, 2019 (See Docket Item No. 45), the parties are ordered to

                                  12   appear before the Honorable Edward J. Davila on November 21, 2019 at 10:00 AM in Courtroom
Northern District of California
 United States District Court




                                  13   No. 4, 5th Floor, United States District Court, 280 South First Street, San Jose, California, 95113,

                                  14   to show cause why the case should not be dismissed pursuant to Federal Rule of Civil Procedure

                                  15   41(b). On or before November 12, 2019, the parties shall file a joint statement in response to the

                                  16   Order to Show Cause setting forth the status of settlement efforts as well as the amount of

                                  17   additional time necessary to finalize and file a dismissal.

                                  18          The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  19   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil

                                  20   Procedure 41(a) is filed on or before November 12, 2019.

                                  21          All other pretrial deadlines and hearing dates are VACATED and any pending motions are

                                  22   TERMINATED.

                                  23          Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss

                                  24   the action.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 10/30/2019                                ____________________________________
                                                                                        EDWARD J. DAVILA
                                  27                                                    United States District Judge
                                  28
                                       Case No.: 18-cv-02744-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
